FOSTER, Justice.
Petition of Charles Ray Nelson and Cecil Roberson for certiorari to the Court of Appeals to review and revise the judgment and decision of that Court in the case of Nelson et al. v. State, 46 So.2d 231.
After a careful consideration of the opinion and all matters properly before us, we are persuaded that no error appears and it necessarily follows the judgment of affirmance entered by the Court of Appeals must be affirmed.
Affirmed.
All the Justices concur, except GARDNER, C. J., not sitting.